     Case 3:20-cv-02077-JLS-MDD Document 20 Filed 06/14/21 PageID.47 Page 1 of 2



 1   Gregg A. Rapoport (SBN 136941)
     SMITH, GAMBRELL & RUSSELL, LLP
 2   444 South Flower Street, Ste. 1700
     Los Angeles, CA 90071-2901
 3   Tel. 213-358-7200; Fax 213-358-7300
     grapoport@sgrlaw.com
 4

 5   Attorneys for Defendant
 6   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 7   Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 9   Phone: 323-306-4234
     Fax: 866-633-0228
10   tfriedman@toddflaw.com
     mgeorge@toddflaw.com
11   abacon@toddflaw.com
12   Attorneys for Plaintiff
13
                         UNITED STATES DISTRICT COURT
14
                       SOUTHERN DISTRICT OF CALIFORNIA
15
     MARIANO BENITEZ, individually and on )
16   behalf of all others similarly situated,
                                              ) Case No.: 3:20-cv-02077-BEN-MDD
17                              Plaintiff,    )
                                              ) STIPULATION OF DISMISSAL
18          vs.
                                              )
19   DIRECT BUSINESS FINANCING, INC. )
     d/b/a EMC FINANCIAL, DOES 1 through )
20   10, inclusive,
                                              )
21                              Defendants.   )
                                              )
22

23         Plaintiff, Mariano Benitez, and Defendant, Direct Business Financing, Inc.,
24   by and through their undersigned attorneys, and pursuant to Rule 41(1)(A)(ii),
25
     hereby stipulate to dismissal of this action, with prejudice to the claims of Mr.
26

27
                                             1
28                                STIPULATION OF DISMISSAL
                                                                           SGR/25033546.1
     Case 3:20-cv-02077-JLS-MDD Document 20 Filed 06/14/21 PageID.48 Page 2 of 2



 1   Benitez, and without prejudice to the members of the putative class, and with each
 2
     side to bear its own costs and fees.
 3

 4
     DATED: June 14, 2021
 5                                           SMITH, GAMBRELL & RUSSELL,
 6                                           LLP

 7                                          By: /s Gregg A. Rapoport_
                                                 Gregg A. Rapoport, Esq.
 8                                               Attorneys for Defendant, Enhanced
                                                 Recovery Company, LLC
 9

10
     DATED: June 14, 2021
11                                          LAW OFFICES OF TODD M.
                                            FRIEDMAN, P.C.
12

13                                          By: /s Adrian R. Bacon
                                                 Todd M. Friedman, Esq.
14
                                                 Adrian R. Bacon, Esq.
15                                               Meghan E. George, Esq.
16                           SIGNATURE CERTIFICATION
17
          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
18
     Policies and Procedures Manual, I hereby certify the content of this document is
19
     acceptable to all counsel of record whose signatures are appended hereto, and that
20
     I have obtained their authorization to affix such electronic signatures on this
21
     document.
22
                                            /s Gregg A. Rapoport
23
                                            Gregg A. Rapoport
24

25

26

27
                                               2
28                                  STIPULATION OF DISMISSAL
                                                                              SGR/25033546.1
